 In the Matter of TIMESSQUARE STORES CORPORATION,EMPLOYERandRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. of L., PETI-TIONERCase No. 2-RC-532.Decided January 25, 1949DECISIONANDDIRECTIONPursuant to a Stipulation for Certification upon Consent Electionexecuted on July 21, 1948, by the Employer and the Retail ClerksInternational Association, A. F. of L., herein called the Petitioner,'an election by secret ballot was held on July 22, 1948, under the direc-tion and supervision of the Regional Director for the Second Regionin a unit composed of office and clerical employees at the Employer'smain office.As discussed below, Wholesale and Warehouse WorkersUnion, Local 65, herein called Local 65, also claimed to represent theemployees.However, it could not appear on the ballot because itwas not in compliance with the filing requirements of Section 9 (h)of the Act.The A. F. of L. was the only union appearing on theballot.Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.The Tally showed that the votes were distributed as follows :Approximatenumber ofeligible voters-----------------------64Void ballots------------------------------------------------0Votes cast for Retail Clerks International Assoc., AFL--------- 21Votes castagainst participating labor organization-----------3Valid votes counted----------------------------------------- 24Challenged ballots------------------------------------------35Valid votes counted plus challenged ballots------------------59It thus appears that the challenges are sufficient in number to affectthe results of the election.On July 28, 1948, Local 65 filed a letter in the nature of Objectionsto the Election.Pursuant to Section 203.61 of the Board's Rules and.Regulations, the Regional Director investigated the Challenges and'The Petitioner filed a waiver subsequent to the election in which it stated that itwaived the right to protest the election held in this proceeding on any ground set forthin Case No 2-CA-509.81 N. L. R. B., No. 46.289 290DECISIONSOF NATIONALLABOR RELATIONS BOARDObjections and issued his Report on Objections and Challenges onDecember 2,1948.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *In his Report the Regional Director overruled the Objections filedby Local 65 on the ground that it had not complied with Section 9 (h)of the Act, and made findings and recommendations with regard tothe challenges.No exceptions to the Report have been filed.TheRegional Director's rulings on Objections are hereby affirmed .2Statements of factsThe Employer is a New York corporation operating in that Statewarehouses and a chain of retail stores selling general merchandise.During the year 1947 the Employer's purchases exceeded $1,000,000of which 90 percent came from outside the State of New York.Dur-ing the same period sales exceeded $1,000,000 of which at least 10 per-cent was shipped across State lines.On May 10, 1948, Local 65 called a strike which was still in progressat the time of the election.Local 65 was not permitted to have ob-servers at the election, because it was not a party.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.As no exceptions to the Regional Director's Report on Objectionsand Challenged Ballots have been filed, we hereby adopt the Report.In accordance therewith, we hereby overrule the challenges to the votesof Margaret Rose, Annette Mirti, Pearl Alter, Mimi Daumas, MarionKubiak, Victor Backus, Mary Elberth, Gerald Licht, Eric Youngem,Ruth Gordon, Michael Gonsier, Rose Krupnick, Francis Watson, AllanGardner, Stewart Cole, Herbert Craven, Martin Neigelberg, MariaAzzara, Alvin Koppel, Laura Charnas, Jenny Pelluso, Renee Buck-man, Frances Bronkie, Louise Jean Sofia, Ester Behar, Elinor Wolk,*Houston,Reynolds, andMurdock2 In support of its Objections, Local65 allegedthat the Petitionerisan employer.dominatedorganization,that the Employer is not engaged in interstate commerce, andthat Local 65 should have beenplaced onthe ballot.The actionof the Regional Directorin overruling the objectives on the grounds stated is in accord with Board policy, whichwe herebyreaffirm.SeeMatter of Oppenheim Collins & Co.,Inc.,79 N. L. R. B. 435;Matter ofTimes Square Stores Corporation,79 N. L.R. B. 351 ; andMatter of Westing.house I'lectiic Corporation,78N. L. R. B. 315. TIMES SQUARE STORES CORPORATION291Rosalyn Parness, Lillian Lazarus, Benjamin Reinstein, ShirleyMoshinsky, Pearl Bloom, Irving Tenzer, Carmel Colucci, and JosephCapodice.Also in accordance with the Regional Director's recommendationswe hereby sustain the challenge to the ballot of Marie Mirti anddeclare her ballot invalid.DIRECTIONIT IS HEREBY DIRECTED that, as part of the investigationto ascertainrepresentatives for the purposes of collectivebargainingwith TimesSquare Stores Corporation, New York City, theRegionalDirectorfor the Second Region shall, pursuant to the Rules andRegulationsof the Board, within ten (10) days from the date of this Direction,open and count the ballots of the employees who have beendeclaredeligible voters above, and thereafter prepare and cause to be servedupon the parties a SupplementalTally ofBallots,including the countof said challenged ballots.829595-50-vol. 81-20